Title: To Benjamin Franklin from Joseph Willard, 9 February 1781
From: Willard, Joseph
To: Franklin, Benjamin


Sir,
Beverly Febry 9th 1781.
The last May the General Assembly of the Commonwealth of Massachusetts incorporated a society under the title of The American Academy of Arts and Sciences, which formed its statutes & elected its officers the latter part of last August. The Act of incorporation, a catalogue of the present officers and the Presidents oration at his inauguration attend this letter.
By the direction of the Academy, I have now the honor of informing your Excellency, that Janry 31st, 1781 you were elected a Member of that literary Body. The Society esteems itself dignified in having your name added to the catalogue; a name, so much and so deservedly celebrated, not only through your native country, but also through Europe; and it flatters itself, that it will ever have your favor and encouragement. I hope, the Philadelphia Society, for which you are particularly interested, and this in Massachusetts, will be not only an honor to the United States of America, but also of extensive utility to the public, as they cannot fail of being, if the ends of their institution are properly pursued.
I have been directed by the American Academy to transmit the Act of incorporation to similar Institutions in Europe. I have sent a copy to the French Academy and to the Royal Academy of Sciences in Paris; but when I transmitted those copies, I forgot the Royal Academy of Inscriptions and Belles Letters. I have now written to Mr d Anville, chief Geographer of the King, and a member of that Academy, and have enclosed the letter with this. I should be much obliged to your Excellency to take the care of it. I have also sent copies to the Royal and Antiquarian Society and to the Society of Arts and Commerce in London. These three copies are enclosed to Dr Price. The letter to him I have committed to the care of Col. Laurens. I should esteem it a favor, if your Excellency would put the Col: in the way of conveying it with safety to London. I should have written to the Societies of Gottingen and Berlin, had I known of the sailing of the Alliance earlier. As we have a communication with Gottenburg, in the way of commerce, I shall endeavor to improve some opportunity in the Spring to send to the Societies of Stockholm and Petersburgh by that route.
If your Excellency’s important public business will allow you leisure, I should be greatly obliged to you, if you would inform me what publications of merit have appeared in France, within these five or six years, particularly in natural Philosophy, Mathematics and Astronomy.

With ardent wishes for the continuance of your Excellency’s health and most important life, I beg leave to subscribe with the highest respect, your Excellency’s most humble and most obedient servt.
Joseph Willard.
His Excellency Benjamin Franklin Esqr.Catalogue of the Officers of the American Academy of Arts and Sciences elected August 31st 1780



The Honble James Bowdoin Esqr of Boston President




The Revd Samuel Cooper DD of Boston Vice President




Mr. Caleb Gannett Recording Secretary Cambridge




The Honble Thomas Cushing Esqr. Boston
}



The Honble Henry Gardner Esqr. Boston



The Honble John Hancock Esqr. Boston



The Revd Samuel Langdon DD Cambridge



John Lowell Esqr Boston
Counsellor


The Honble Robert Treat Payne Esqr Boston



The Revd Phillips Payson Chelsea



The Honble James Warren Esqr Plymouth



The Revd Ed: Wigglesworth Prof: Divinity Cambridge



The Revd Sam: Williams Prof Math: Cambridge



The Revd Joseph Willard Corresponding Secretary Beverly




Ebenezer Storer Esqr Treasurer Boston




Prof: Sewall Vice Treasurer Cambridge




Mr James Winthrop Cabinet Keeper Cambridge





